Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 1 of 22 PageID: 2085




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



  INDECS CORP., AND WIREROPE
                                                 Civ. No. 16-4421 (KM) (JBC)
  WORKS, INC.,

                 Plaintiffs,                               OPINION

  v.

  CLAIM DOC, LLC,

                Defendant.



 KEVIN MCNULTY, U.S.D.J.:
       This matter (to simplify a bit) arises out of a three-way contractual
 dispute among INDECS Corp. (“INDECS”), Wirerope Works, Inc. (“Wirerope”)
 and Claim Doc, LLC (“Claim Doc”). Plaintiffs INDECS and Wirerope filed their
 Complaint against Defendant Claim Doc in this Court seeking damages and
 declaratory relief relating to Claim Doc’s alleged breach of contract, breach of
 fiduciary duty, and duty to indemnify Plaintiffs. (See DE 1.) Claim Doc filed
 amended counterclaims against the Plaintiffs alleging breach of contract,
 tortious interference, civil conspiracy, and quantum meruit/unjust
 enrichment. (See DE 92.)
       Pursuant to a partial settlement agreement among the parties on
 December 5, 2019, Wirerope and Claim Doc settled and released all claims
 between them, thus releasing Wirerope from the case. Claim Doc remained as
 Defendant/Counterclaimant, and INDECS remained as Plaintiff/
 Counterclaim-Defendant. (See DE 118-2 at 2 n.1.) The case was narrowed
 further. INDECS and Claim Doc also agreed to resolve and release their
 respective breach of contract claims against each other (Count I of the
 Complaint and Counts I and II of the Amended Counterclaim). As a result, the


                                       1
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 2 of 22 PageID: 2086




 only remaining claims in this matter are these: INDECS’s claims of breach of
 fiduciary duty and breach of the duty to indemnify (Counts II and III of the
 Compl.), and Claim Doc’s tortious interference and civil conspiracy claims
 (Counts IV and V of the Amended Counterclaims).
           Now before the Court are INDECS’s motion for summary judgment on
 Claim Doc’s remaining counterclaims (DE 118) and Claim Doc’s motion for
 summary judgment on INDECS’s remaining claims. (DE 120.) For the reasons
 set forth below, I will grant both sides’ motions for summary judgment and
 close the file.

     I.       Background 1
           INDECS is a third-party administrator (“TPA”) whose role and
 responsibility is to administer and manage insurance claims in connection with
 employee health benefit plans. (See INDECS MSJ Ex. A at 20:16–18.) INDECS
 is owned by Tom Knox and its president is Mike Shine. (INDECS Motion at 4)



 1      For ease of reference, certain key items from the record will be abbreviated as
 follows:
          “Compl.”                    =    Complaint [ECF no. 1]
          “Amended Counterclaim”      =    Claim Doc’s Amended Counterclaims [ECF
                                           no. 92]
          “INDECS’s Motion”           =    Memorandum of Law in Support of INDECS’s
                                           Motion for Summary Judgment as to All
                                           Remaining Counterclaims [ECF no. 118-2]
          “Claim Doc’s Motion”        =    Memorandum of Law in Support of Claim
                                           Doc’s Motion for Summary Judgment [ECF
                                           no. 120-1]
          “INDECS MSJ Ex. ___”        =    Exhibits attached to the Certification of
                                           Timothy Duffy in connection with INDECS’s
                                           Motion [ECF nos. 118-5–118-21]
          “Claim Doc Opp. Br. Ex. ___” =   Exhibits attached to Claim Doc’s Opposition
                                           Brief [ECF no. 120-2]
          “Opp.”                      =    Opposition Briefs




                                           2
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 3 of 22 PageID: 2087




        Claim Doc provides claims auditing services for health insurance plans
 that use reference-based pricing. (See INDECS MSJ Ex. B at 14:8–18:9.) A
 claim auditor challenges the amount that health care providers charge for their
 services and tries to get these charges reduced to the benefit of the employee
 health benefit plan. (DE 44 at 2.) Claim Doc is owned by Ben Krambeck. (See
 INDECS MSJ Ex. B at 14:8–18:9.)
        Wirerope, a manufacturing company, was a customer of Claim Doc. As
 discussed in more detail below, Krambeck, on behalf of Claim Doc, introduced
 INDECS to Wirerope in an effort to get Wirerope to retain INDECS in place of its
 previous TPA. (See INDECS MSJ Ex. C at 198:12–16; INDECS MSJ Ex. D at
 46:6–13.)
        On June 1, 2015, INDECS and Claim Doc entered into an Agreement for
 Claims Review, Audit, and Negotiation Services (the “Service Agreement”). (See
 INDECS MSJ Ex. F.) Paragraph 1 of the Service Agreement explains the Scope
 of Work that Claim Doc would provide INDECS as its claim auditor. The Service
 Agreement had a one-year term, ending on May 31, 2016, and was to
 automatically renew for additional one-year terms unless terminated by either
 party. (Id. ¶ 10.) The Service Agreement also provides that either party could
 terminate the Service Agreement with 60 days’ written notice. Id.
        Two paragraphs of the Service Agreement between INDECS and Claim
 Doc are critical to the claims regarding post-termination obligations.
        The first is Paragraph 1.e:
        [Claim Doc shall] handle appeals filed by providers or members of
        audit determinations in accordance with the Plan's appeal
        provisions and arrange for and provide at no cost to the Plan or
        patient a legal defense against non-patient responsibility in
        balance bills. If legal defense is not provided for in the Plan
        Document, then [Claim Doc] will use commercially reasonable
        efforts to negotiate and settle at its sole discretion, any balance bill
        attempts with providers on behalf of the Plan and/or Patient;
 (Id. ¶ 1.e)
        The second is Paragraph 10:



                                         3
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 4 of 22 PageID: 2088




        As of the date of termination of this Agreement and the expiration
        of any run out period under any applicable Stop Loss Policy, all
        rights and obligations of the Parties shall terminate, except that (a)
        [Claim Doc] shall continue to perform its obligations under this
        Agreement with respect to any Referred Health Benefit Claim or
        Appeal of a Health Benefit Claim provided that the Plan Document
        continues to name the TPA or the Plan Administrator as a
        designated decision maker with maximum discretionary authority
        with respect to such Referred Appeals; and (b) INDECS, shall pay
        on behalf of and with funds provided by the Plan Sponsors, all fees
        which are due and owing under this Agreement as of the date of
        termination.
 (Id. ¶ 10.)
        The Service Agreement provides that Claim Doc “shall be acting as a
 fiduciary of the Plan and shall adhere to the applicable standards of conduct . .
 . set forth in 29 U.S.C. § 1104(a)(1)(A), (B) and (D).” (Id. ¶ 1.)
        The Service Agreement also contains an indemnity provision:
        Without in anyway limiting [Claim Doc’s] obligations under this
        Agreement including it[s] responsibility for Damages under Section
        3 herein, [Claim Doc] shall hold harmless, indemnify, and defend
        INDECS against any and all losses, claims, expenses (including
        reasonable attorneys' fees), sanctions, fines, penalties, taxes,
        damages including, but not limited to, multiple, exemplary or
        punitive damages, judgments or liabilities whatsoever ("Liabilities")
        except to the extent such Liabilities are caused by INDECS's
        breach of this Agreement or its fraud, negligence or willful
        misconduct with respect to its obligations under this Agreement.
 (Id. ¶ 6.)
        The Service Agreement is part of a broader, three-way arrangement
 among INDECS, Claim Doc, and Wirerope. Simultaneously, INDECS, Claim
 Doc, and Wirerope entered into a Joinder Agreement which incorporated the
 terms and conditions of the Service Agreement. (INDECS MSJ Ex. G at
 CD000079.)
        The Joinder Agreement, too, contains an indemnification provision:
 Wirerope agrees to “indemnify, hold harmless, and defend INDECS and [Claim
 Doc] against any and all Damages as that term is defined in the Services
 Agreement to which INDECS or [Claim Doc] may be subject, in excess of what

                                         4
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 5 of 22 PageID: 2089




 [Claim Doc] is liable for under the Service Agreement.” (Id. ¶ 7 (emphasis
 added).) Paragraph 1 of the Joinder Agreement provides that Wirerope as the
 “Plan Sponsor” authorizes Claim Doc to be a “co-fiduciary as respects all
 determinations made by [Claim Doc] for claims subject to the [] Agreement.”
 (Id.) The Joinder Agreement does not mention any other entity as being a
 fiduciary.
       Prior to entering into the Service and Joinder Agreements, Claim Doc had
 engaged an individual named David Fishbone and his business, Needham
 Business Consulting (“Needham”), to provide certain services related to Claim
 Doc’s business. (See INDECS MSJ Ex. T.) Neither Fishbone nor Needham is a
 party to this action. During this time, Fishbone was also providing consulting
 services to Tom Knox, the owner of INDECS. Fishbone testified that he had
 been in a long-standing working relationship with Knox since around 2000.
 (See INDECS MSJ Ex. A at 67:10; INDECS MSJ Ex. J at 20:1–22:22.) By
 September 2015, however, Fishbone and Krambeck (Claim Doc’s owner), had
 had a falling-out and had terminated their working relationship. Fishbone
 subsequently filed a lawsuit against Krambeck and Claim Doc in the Eastern
 District of Pennsylvania (the “EDPa case”). (INDECS MSJ Ex. J at 59:17–60:15;
 INDECS MSJ Ex. B at 19:23–21:6; INDECS MSJ Ex. K.)
       Around late 2015 or early 2016 (after Fishbone and Krambeck had ended
 their relationship), Fishbone started a company called Claim Watcher. Claim
 Watcher provided essentially the same claim auditing services as Claim Doc.
 (See INDECS MSJ Ex. J at 60:16–61:15.) It was in January 2016 that Fishbone
 and INDECS’s president, Mike Shine, began marketing Claim Watcher’s
 services to potential customers, including Wirerope. (Id. at 185:18–186:1;
 INDECS MSJ Ex. B at 74:4–75:25.) They were free to do so; during this time
 period neither Fishbone/Claim Watcher nor INDECS had signed any type of
 non-compete agreement with Claim Doc. (INDECS MSJ Ex. J at 77:5–13.)
       Whatever non-compete obligation there may be did not arise until March
 10, 2016. On that date, Fishbone/Needham and Krambeck/Claim Doc had a


                                      5
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 6 of 22 PageID: 2090




 settlement conference in the EDPa case. The parties ultimately executed a
 Settlement Term Sheet which required Claim Doc to pay Needham a certain
 sum of money. It also required Needham to refrain from attempting to poach
 certain of Claim Doc’s current customers, including Wirerope:
       [Needham shall have] no contact, directly or indirectly, with
       Wirerope Works, Inc., Gardner Trucking, Inc., and Susquehanna
       Hospital System for the purpose of convincing any of them to alter
       or terminate their relationship with Claim Doc, for the same
       duration as payments are made under this settlement term sheet.
       For purposes of satisfying its obligation to have no indirect contact
       with Wirerope Works, Inc. for the purpose of convincing it to alter
       or terminate its relationship with Claim Doc, Needham shall
       establish a “Chinese Wall” 2 to isolate itself from information about
       Wirerope Works, Inc.’s choices of vendors for the coming year. So
       long as Needham complies with this paragraph, the mere fact that
       one or more of those entities terminate or change their relationship
       with Claim Doc shall not constitute or give rise to a claim of breach
       of this paragraph.
 (INDECS MSJ Ex. L ¶¶ 4, 6.) INDECS, however, was not involved in the EDPa
 case and was not a party to the Settlement Term Sheet. (INDECS MSJ Ex. L.)
 Fishbone testified that at some point he informed Shine and Knox (owner and
 president of INDECS) that he, Fishbone, was obligated to refrain from soliciting
 Wirerope or the other two customers listed in Paragraph 6 of the Settlement
 Term Sheet. (See INDECS MSJ Ex. J at 173:7–18.) Fishbone also testified that
 in order to implement the information screen, he had INDECS and Knox stop
 sending him communications of any kind related to Wirerope. (Id.)
       Harold Kropp, Wirerope’s CFO, testified that around the Spring of 2016,
 Wirerope started considering whether to renew the Joinder Agreement with
 Claim Doc for the following year. (INDECS MSJ Ex. D at 37:6–13.) Kropp stated
 that Wirerope had been dissatisfied with Claim Doc’s responsiveness and
 communication regarding the claim auditing process. (Id. at 37:11–39:11.)
 Although Claim Doc made efforts to address Wirerope’s concerns, their services
 and responsiveness did not improve. (Id. at 41:3–23.) According to Kropp, it


 2     In lieu of this terminology, I will use the term “information screen.”

                                          6
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 7 of 22 PageID: 2091




 was at about this time that Mike Shine of INDECS proposed Claim Watcher as
 an alternative to Claim Doc. (Id. at 46:1–25.) Thereafter, Kropp wrote to
 Krambeck that Wirerope would not be continuing to use Claim Doc’s services.
 Krambeck then sent a letter back to Kropp, dated May 11, 2016, stating that
 pursuant to Paragraph 10(a) of the Service Agreement, as incorporated in the
 Joinder Agreement, Krambeck’s letter would serve as written notice of
 Wirerope’s intent to terminate the Service and Joinder Agreements and its
 election not to renew with Claim Doc. (See INDECS MSJ Ex. M at 0001109.)
 Krambeck’s letter also stated that the Service and Joinder Agreements would
 terminate on July 2, 2016. Until that date, Krambeck wrote, Claim Doc would
 continue to provide the following services: “(1) Balance bill defense; (2)
 Response to Referred Appeals stemming from a Referred Health Benefit Claim;
 and (3) Auditing services for Referred Health Benefit Claims with Dates of
 Service prior to July 2, 2016.” (Id.) After July 2, 2016, Claim Doc would no
 longer provide balance bill representation or continue to represent members
 with pending balance bills. Claim Doc would, however, clean up certain
 unfinished business: in particular, it would respond to any Referred Appeals
 for claims that were audited pursuant to the Service Agreement, even if the
 Appeal was served after the date of termination. (Id.)
       In a letter from INDECS to Claim Doc dated June 30, 2016, INDECS
 demanded on behalf of Wirerope that Claim Doc continue to defend balance
 billing disputes that involved Wirerope employees. (Claim Doc Ex. K.) Shine
 testified, however, that there had not been any balance billing defense costs for
 the Wirerope account that needed to be paid, and Kropp could not recall any
 leftover balance bills that resulted in litigation. (Claim Doc. Ex. J at 153:15–23;
 Claim Doc. Ex. I at 34:17–35:13.) The parties have not presented any evidence
 of litigation costs incurred due to balance bill defense for Wirerope.
       Fishbone testified that he complied with the terms of the settlement
 during its term—i.e., from March 10, 2016 (the date on which the settlement
 conference took place) through May 11, 2016 (the date on which the Settlement


                                       7
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 8 of 22 PageID: 2092




 Term Sheet terminated as to Wirerope). In that period, he testified, he did not
 have any communications with Shine about marketing Claim Watcher to
 Wirerope. (INDECS MSJ Ex. J at 190:20–191:2.)
          The parties agree that the termination of the relationship between Claim
 Doc and Wirerope terminated the non-compete provisions in the Settlement
 Term Sheet. At that point, nothing would have prohibited Fishbone from having
 contact with Wirerope. (See INDECS MSJ Ex. L ¶ 6.) Fishbone testified that the
 first time he reached out to anyone at Wirerope was after Wirerope had already
 decided to renew its contract with INDECS using Claim Watcher, rather than
 Claim Doc, as their claim auditor. (Id. at 116:22–117:9.) Kropp of Wirerope, in
 testimony, confirmed that he did not recall having any communication with
 Fishbone between January 2016 and May 2016. (INDECS MSJ Ex. P at 36:13–
 37:9.)
          Shine, on behalf of INDECS, acknowledged that he marketed Claim
 Watcher to Wirerope in order to keep Wirerope as an INDECS customer.
 (INDECS MSJ Ex. C at 147:7–148:2.) Krambeck, on behalf of Claim Doc,
 testified that he did not recall any non-compete agreement with INDECS and
 acknowledged that INDECS was allowed to pitch Claim Watcher to Wirerope as
 a substitute for Claim Doc. (INDECS MSJ Ex. O at 32:20–25, 33:1–8, 88:10–
 17.)
          And that is what INDECS did. On May 6, 2016, INDECS sent Wirerope a
 proposal outlining what INDECS and Claim Watcher could provide them in the
 administration of their health benefit plan. (Claim Doc Ex. K.) Eventually,
 Wirerope, INDECS, and Claim Watcher executed a Joinder Agreement with an
 effective date of June 1, 2016. (INDECS MSJ Ex. N.)
          On July 20, 2016, INDECS and Wirerope filed a Complaint in this Court
 against Claim Doc, asserting breach of contract, breach of fiduciary duty, and
 breach of the indemnification provision in the Agreements. (DE 1.) Claim Doc
 answered the complaint, and on February 11, 2019 filed its counterclaims
 against INDCES and Wirerope asserting breach of contract, tortious
 interference, civil conspiracy, and quantum meruit/unjust enrichment. (DE
                                        8
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 9 of 22 PageID: 2093




 92.) As stated above, the parties entered into a partial settlement agreement on
 December 5, 2019, which released Wirerope, leaving only INDECS and Claim
 Doc in the case. INDECS and Claim Doc also settled and released their mirror-
 image breach of contract claims. That left only INDECS’s claims against Claim
 Doc for breach of fiduciary duty and indemnity, and Claim Doc’s claims against
 INDECS for tortious interference and civil conspiracy.
          INDECS and Claim Doc have each filed a motion for summary judgment
 on all remaining claims asserted against the other. (DE 118, 120)

    II.     Legal Standard
          Federal Rule of Civil Procedure 56(a) provides that summary judgment
 should be granted “if the movant shows that there is no genuine dispute as to
 any material fact and the movant is entitled to judgment as a matter of law.”
 See Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000);
 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding a motion
 for summary judgment, a court must construe all facts and inferences in the
 light most favorable to the nonmoving party. See Boyle v. Cnty. of Allegheny
 Pennsylvania, 139 F.3d 386, 393 (3d Cir. 1998) (citing Peters v. Delaware River
 Port Auth. of Pa. & N.J., 16 F.3d 1346, 1349 (3d Cir. 1994)). The moving party
 bears the burden of establishing that no genuine issue of material fact
 remains. See Celotex, 477 U.S. at 322–23. “[W]ith respect to an issue on which
 the nonmoving party bears the burden of proof . . . the burden on the moving
 party may be discharged by ‘showing’ — that is, pointing out to the district
 court — that there is an absence of evidence to support the nonmoving party’s
 case.” Id. at 325.
          Once the moving party has met that threshold burden, the non-moving
 party “must do more than simply show that there is some metaphysical doubt
 as to material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
 U.S. 574, 586, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986). The opposing party
 must present actual evidence that creates a genuine issue as to a material fact
 for trial. Anderson, 477 U.S. at 248; see also Fed. R. Civ. P. 56(c) (setting forth


                                        9
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 10 of 22 PageID: 2094




 types of evidence on which nonmoving party must rely to support its assertion
 that genuine issues of material fact exist).
       Unsupported allegations, subjective beliefs, or argument alone, however,
 cannot forestall summary judgment. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S.
 871, 888, 111 L. Ed. 2d 695, 110 S. Ct. 3177 (1988) (nonmoving party may not
 successfully oppose summary judgment motion by simply replacing
 “conclusory allegations of the complaint or answer with conclusory allegations
 of an affidavit.”); see also Gleason v. Norwest Mortg., Inc., 243 F.3d 130, 138
 (3d Cir. 2001) (“A nonmoving party has created a genuine issue of material fact
 if it has provided sufficient evidence to allow a jury to find in its favor at trial.”).
 Thus, if the nonmoving party fails “to make a showing sufficient to establish
 the existence of an element essential to that party’s case, and on which that
 party will bear the burden of proof at trial . . . there can be ‘no genuine issue of
 material fact,’ since a complete failure of proof concerning an essential element
 of the nonmoving party’s case necessarily renders all other facts immaterial.”
 Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir. 1992) (quoting Celotex,
 477 U.S. at 322–23).
       Moreover, the “mere existence of some alleged factual dispute between
 the parties will not defeat an otherwise properly supported motion for summary
 judgment; the requirement is that there be no genuine issue of material fact.”
 Anderson, 477 U.S. at 247–48. A fact is only “material” for purposes of a
 summary judgment motion if a dispute over that fact “might affect the outcome
 of the suit under the governing law.” Id. at 248. A dispute about a material fact
 is “genuine” if “the evidence is such that a reasonable jury could return a
 verdict for the nonmoving party.” Id.




                                         10
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 11 of 22 PageID: 2095




    III.   INDECS Motion for Summary Judgment on Claim Doc’s
           Remaining Counterclaims
       A. Tortious Interference Counterclaim
       In Count IV of its Amended Counterclaim, Claim Doc alleges that
 INDECS tortiously interfered with the terms of the Settlement Agreement
 between Krambeck/Claim Doc and Fishbone/Needham in the EDPa matter.
       According to Claim Doc, INDECS was aware of the Settlement
 Agreement’s information screen and prohibition on Fishbone/Needham’s
 soliciting Wirerope, but nevertheless communicated with Fishbone for the
 purpose of moving Wirerope’s business from Claim Doc to Claim Watch. Claim
 Doc argues that when INDECS provided the Claim Watch proposal to Wirerope
 on May 6, 2016, they interfered with the Settlement Agreement and damaged
 Claim Doc by causing it to lose Wirerope as a customer.
       INDECS, on the other hand, asserts that Claim Doc has not presented
 evidence that INDECS had knowledge of the specific terms of the Settlement
 Agreement; that INDECS did not act with the requisite “malice” required to
 establish a prima facie tortious interference claim; and that even if INDECS did
 interfere with the Settlement Agreement, INDECS’s actions did not lead to any
 breach or loss of rights under the Settlement Agreement.
       For the reasons stated below, I find that summary judgment must be
 granted in favor of INDECS on the tortious interference claim.
       Under New Jersey law, there are four elements in demonstrating a claim
 for tortious interference with a contract: “(1) the existence of a contract; (2)
 interference that was intentional and done with malice; (3) the loss of the
 contract as a result of the interference; and (4) damages.” Berkley Risk Sols.,
 LLC v. Indus. Re-Int'l, Inc., No. A-2366-15T1, 2017 WL 4159170, at *5 (N.J.
 Super. Ct. App. Div. Sept. 20, 2017) (citing Printing Mart–Morristown v. Sharp
 Elecs. Corp., 116 N.J. 739, 751–52 (1989)). Claim Doc has established the first
 prong of a tortious interference claim by demonstrating the existence of a valid
 contract, i.e., the Settlement Agreement. See id. (“It is undisputed that the
 Settlement Agreement between defendants and [third party] satisfied the first of

                                        11
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 12 of 22 PageID: 2096




 these elements.”). The primary issue between the parties is whether the actions
 of INDECS amounted to an intentional interference with the Settlement
 Agreement, done with malice, and whether Claim Doc’s rights under the
 Settlement Agreement were violated as a result of that interference.
       The threshold issue is whether INDECS had knowledge of the terms of
 the Settlement Agreement, and in particular the non-compete aspects.
 Although INDECS was neither a party to the Settlement Agreement nor
 included in any of its terms or provisions, Claim Doc argues that because
 Fishbone acted as an agent of INDECS, all of his knowledge on the terms of the
 Settlement Agreement must be imputed to INDECS as his principal. 3
       INDECS does not deny that Fishbone acted as a consultant for it and its
 owner, Tom Knox; that Fishbone is affiliated with Claim Watcher, a competitor
 of Claim Doc; that Fishbone shared office space with INDECS; and that he had
 access to INDECS’s computer network. However, INDECS denies that specific
 knowledge of the Settlement Agreement should be imputed to itself because
 INDECS “never received, obtained, viewed, or otherwise was made aware of the
 settlement agreement itself.” (DE 126, INDECS Opp. Br. at 2.) I must accept,




       3        For these purposes, New Jersey follows black-letter principles of agency
 law. “An agency relationship is created when one party consents to have another act
 on its behalf, with the principal controlling and directing the acts of the agent.” Verify
 Smart Corp. v. Bank of Am., N.A., No. CV174248JMVJBC, 2019 WL 1594474, at *5
 (D.N.J. Apr. 15, 2019) (citing Sears Mortg. Corp. v. Rose, 134 N.J. 326, 337 (1993)
 (citing Restatement (Second) of Agency § 1 (1958))). “This consent to act on the
 principal’s behalf, or grant of ‘authority,’ may be ‘actual’ or ‘apparent.’” Id. “Actual
 authority” may be created through written or spoken words or other conduct of the
 principal which “causes the agent to believe that the principal desires him so to act on
 the principal’s account.” Id. (citing Jennings v. Reed, 381 N.J. Super. 217, 231 (App.
 Div. 2005)) (internal quotation marks omitted). In contrast, “apparent authority” may
 be created by written or spoken words, or through any other conduct of the principal
 which “causes a third person to believe that the principal consents to have the act
 done on his behalf by the person seeming to act for him.” Id. Apparent authority
 essentially “imposes liability, not as the result of an actual contractual relationship,
 but because of actions by a principal which have misled a third party into believing
 that a relationship of authority does, in fact, exist.” Id.

                                          12
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 13 of 22 PageID: 2097




 however, that there is good evidence of an agency relationship between
 Fishbone and INDECS. 4
       In addition, Fishbone testified that at some point—the timing is not
 clear—he actually informed Shine and Knox (owner and president of INDECS)
 that he couldn’t be contacted about Wirerope or the other customer. This,
 Fishbone testified, was to implement the information screen required by the
 Settlement Agreement. (See INDECS MSJ Ex. J at 173:7–18.) INDECS states it
 did not have knowledge of “the settlement agreement itself”; still, it would have
 to have been very incurious to have taken Fishbone’s statement at face value
 without asking why he could not be contacted on those subjects.
       In short, there is at least an issue of fact as to whether knowledge of
 Fishbone’s non-compete obligations of the Settlement Agreement can be
 attributed to INDECS.
       Nevertheless, even assuming that INDECS was aware of the Settlement
 Agreement, I find that Claim Doc has not established a prima facie case of
 tortious interference. As stated above, the second element of a tortious
 interference claim is that the interference was performed with malice. “The
 term malice is not used in the literal sense requiring ill will toward the
 plaintiff.” Printing Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 751,
 563 A.2d 31, 37 (1989) (citing Restatement (Second) of Torts Chapter 37 at 5
 (introductory note) (1979)). Instead, it is defined to mean any harm “was
 inflicted intentionally and without justification or excuse.” Id. (citing Rainier's
 Dairies v. Raritan Valley Farms, Inc., 19 N.J. 552, 563, 117 A.2d 889 (1955)).
 “To qualify as malice, ‘conduct must be both injurious and transgressive of
 generally accepted standards of common morality or of law.’” Berkley Risk
 Sols., LLC v. Indus. Re-Int'l, Inc., No. A-2366-15T1, 2017 WL 4159170, at *6
 (N.J. Super. Ct. App. Div. Sept. 20, 2017) (citing Lamorte Burns & Co. v.



       4      There is an issue, however, as to whether, at the time Fishbone was
 working with Krambeck and Claim Doc through his own company, Needham, he was
 then acting as an agent for INDECS.

                                        13
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 14 of 22 PageID: 2098




 Walters, 167 N.J. 285, 306–07 (2001)). A court or fact finder may permissibly
 conclude that “conduct that is fraudulent, dishonest, or illegal amounts to
 tortious interference.” Id., 167 N.J. at 307. Ordinary, even aggressive, efforts to
 obtain business at the expense of a competitor do not qualify.
       Here, I do not find that INDECS’s actions were done with malice. Claim
 Doc has admitted that INDECS had a legitimate interest in keeping Wirerope as
 a client. (See INDECS MSJ Ex. O at 32:20–25.) That is within the rules of the
 game; it is an ordinary incident of business competition, and it does not
 bespeak any illegitimate intent to harm Claim Doc per se. Claim Doc is
 attempting in effect to treat INDECS as if it were bound by the Settlement
 Agreement. That pushes the concept of tortious interference too far. The actual
 party to the Settlement Agreement, Fishbone, has not been shown to have
 violated it by soliciting Wirerope, directly or indirectly, during its term. INDECS
 was not a party to the Settlement Agreement, and it had its own legitimate
 business interests to pursue.
       Claim Doc cites the following three emails as evidence of malice:
       (1) An email from Claim Doc to INDECS, which Mike Shine then
 forwarded to Fishbone, regarding the status of the reconciliation and
 settlement of claims questions after Fishbone had recently been terminated
 from Claim Doc. (see Claim Doc. Opp. Br. Ex. O at ESI 0000008)
       (2) A meeting of INDECS and Fishbone with representatives from
 Wirerope in January 2016, after Fishbone had been terminated by Claim Doc,
 and a follow-up email from Fishbone that allegedly called into question the
 adequacy of Claim Doc’s management of the Wirerope account (see Claim Doc
 Opp. Br. Ex. P at DEF 003621).
        (3) An October 2015 email that Shine forwarded to his colleagues at
 INDECS which questioned whether Krambeck’s email sent at 3:37 AM was an
 “alcoholic or drug induced rant” and that questioned Krambeck’s “ability to
 function in a real world environment.” (see Claim Doc Opp. Br. Ex. Q at DEF
 002433.)


                                       14
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 15 of 22 PageID: 2099




       I do not find that any of these emails demonstrate actions of tortious
 interference with the Settlement Agreement, done with malice. The first email
 was not designated as “confidential,” as Claim Doc now asserts. It is an inquiry
 about the status of the reconciliation or settlement of certain accounts for
 which Fishbone had previously been responsible prior to his break with Claim
 Doc. The second follow-up email that Fishbone sent to Wirerope does not,
 whether fairly or unfairly, disparage Claim Doc’s management of the account. It
 simply explains the different parts of the audit report which Claim Doc would
 send to Wirerope. The third, October 2015 email that Shine forwarded to his
 colleagues at INDECS is surely an impolite, even unkind, comment about
 Krambeck, but it represents Shine’s opinion, not Fishbone’s. Nor is there any
 evidence that it was used in some dishonest or defamatory way to harm Claim
 Doc’s relations with customers.
       Critically, all of these communications occurred prior to the execution of
 the Settlement Agreement. In no way do they demonstrate that INDECS was
 tortiously interfering with the Agreement, which did not yet exist.
       The analysis need go no farther. I will grant summary judgment to
 INDECS on Claim Doc’s tortious interference counterclaim.
       B. Civil Conspiracy Counterclaim
       I will also grant summary judgment to INDECS on Claim Doc’s claim of
 civil conspiracy.
       Under New Jersey law, a claim for civil conspiracy consists of a
 “‘combination of two or more persons acting in concert to commit an unlawful
 act, or to commit a lawful act by unlawful means, the principal element of
 which is an agreement between the parties to inflict a wrong against or an
 injury upon another, and an overt act that results in damage.’” LoBiondo v.
 Schwartz, 199 N.J. 62, 102, 970 A.2d 1007, 1029–30 (2009) (citing Banco
 Popular N. Am. v. Gandi, 184 N.J. 161, 177–78, 876 A.2d 253 (2005)). However,
 “a claim for civil conspiracy cannot survive without a viable underlying tort[.]”




                                       15
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 16 of 22 PageID: 2100




 Dist. 1199P Health & Welfare Plan v. Janssen, L.P., 784 F. Supp. 2d 508, 533
 (D.N.J. 2011).
           I have already dismissed the underlying tort of tortious interference, so
 the claim of civil conspiracy to commit that tort must be dismissed as well. I
 will grant summary judgment in favor of INDECS on Claim Doc’s civil
 conspiracy counterclaim.

     IV.      Claim Doc’s Motion for Summary Judgment on INDECS’s
              Remaining Claims
           INDECS’s remaining claims against Claim Doc are breach of fiduciary
 duty and breach of the contractual duty to indemnify. Both claims have as
 their background the Service Agreement and Joinder Agreement, and Claim
 Doc’s alleged failure to provide post-termination defense of holdover balance
 billing claims. 5 I therefore start with an examination of the relevant contractual
 provisions, and then consider the claims individually.

           A. Contractual Ambiguity
           “In general, ‘contracts are given their plain and ordinary meaning.’” CPS
 MedManagement LLC v. Bergen Reg'l Med. Ctr., L.P., 940 F. Supp. 2d 141, 154
 (D.N.J. 2013) (citing M.J. Paquet, Inc. v. N.J. Dept. of Transp., 171 N.J. 378,
 396, 794 A.2d 141 (2002)). Where the terms of a contract are clear, the court
 must enforce it as written, and the court cannot rewrite the terms of the
 contract by substituting a new or different provision from what is clearly
 expressed in the contract itself. Id. (citing County of Morris v. Fauver, 153 N.J.
 80, 103, 707 A.2d 958, 969 (1998); E. Brunswick Sewerage Auth. v. E. Mill
 Associates, Inc., 365 N.J. Super. 120, 125, 838 A.2d 494, 497 (App. Div.2004)).
           A contract is ambiguous if it is capable of being interpreted in more than
 one way. Id. at 155. In deciding whether a contract is ambiguous, a court must
 hear the parties’ interpretation of the contract and determine if there is any


 5      The parties do not seem to contend that these claims are encompassed by the
 prior settlement of breach of contract claims. Although they are closely related, I treat
 them as distinct fiduciary and indemnity claims.

                                          16
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 17 of 22 PageID: 2101




 indication that the terms of the contract are susceptible to different meanings.
 Id. “Before making a finding concerning the existence or absence of ambiguity,
 we consider the contract language, the meanings suggested by counsel, and
 the extrinsic evidence offered in support of each interpretation.” Id. “Extrinsic
 evidence may include the structure of the contract, the bargaining history, and
 the conduct of the parties that reflects their understanding of the contract's
 meaning. And once a contract provision is found to be ambiguous, extrinsic
 evidence must be considered to clarify its meaning.” Id.
       Furthermore, whether “a contract is ambiguous is a legal question for the
 court.” Order of St. Benedict of New Jersey v. Gianforcaro, No. A-1158-16T3,
 2018 WL 3596282, at *7 (N.J. Super. Ct. App. Div. July 27, 2018) (citing Nester
 v. O’Donnell, 310 N.J. Super. 198, 210 (App. Div. 1997)). However, “if there is
 an ambiguity, then the resolution of the ambiguity is for the jury.” Id. (citing
 Michaels v. Brookchester, Inc., 26 N.J. 379, 388 (1958)).
       INDECS cites Paragraphs 10 and 1.e of the Service Agreement, which, in
 its view, obligate Claim Doc to provide legal defense against non-patient
 responsibility in balance bills. Claim Doc does not wholly disagree, but argues
 that these paragraphs define the scope of balance-billing defense during the
 pendency of the agreement, not after its termination. (See Claim Doc Motion at
 9.)
       Paragraph 10 of the Service Agreement states that post-termination,
 “[Claim Doc] shall continue to perform its obligations under this Agreement
 with respect to any Referred Health Benefit Claim or Appeal of a Health Benefit
 Claim . . .” (INDECS MSJ Ex. F ¶ 10.) The Agreement defines “Referred Appeal”
 as “any appeal of a denied Health Benefit Claim under the Plan, which shall be
 referred to [Claim Doc] by the Plan Administrator after audit under this
 Agreement by [Claim Doc] . . . .” (Id. ¶ 2.) The Agreement also defines “Health
 Benefit Claim” as “a claim for benefits filed by a participant in the Plan, where
 the request for approval of treatment or services or the rendering of services or
 supplies occurred during a Plan Year or calendar year applicable under the


                                       17
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 18 of 22 PageID: 2102




 term of this Agreement.” (Id.) The Agreement does not, however, specifically
 define “Referred Health Benefit Claim” or “Appeal of a Health Benefit Claim.”
       Putting the definitions together, I find it likely that “Referred Health
 Benefit Claim” would mean a claim for benefits filed by a participant in the
 Plan that was referred to Claim Doc. An “Appeal of a Health Benefit Claim”
 would refer to an appeal of a Health Benefit Claim that was denied under the
 Plan. The contract is ambiguous, however, as to what Claim Doc’s obligations
 are in connection with such Referred Health Benefit Claims and Appeals of
 Health Benefit Claims. Paragraph 1.e of the Service Agreement states that
 Claim Doc shall “handle appeals filed by providers or members of audit
 determinations in accordance with the Plan’s appeal provisions and arrange for
 and provide at no cost to the Plan or patient a legal defense against non-patient
 responsibility in balance bills . . . .” (emphasis added.) Reasonable minds could
 disagree on whether that contractual provision means that the provision of
 legal defense against balance bills is part of Claim Doc’s obligations in
 “handl[ing] appeals,” or if it is a separate obligation, apart from the handling of
 appeals. Post-termination, the obligations are if anything less clear.
       The extrinsic evidence that INDECS cites in its Opposition Brief is
 unhelpful in resolving this ambiguity. First, INDECS relies on the testimony of
 Mike Shine that Claim Doc had assured him that they would provide legal
 support, even after the Agreements with a client were terminated. See INDECS
 Opp. Br. Ex. 1 at 12:5-25. Krambeck, however, has testified that he never
 understood Claim Doc’s post-termination obligations to include balance billing
 defense. (See Claim Doc MSJ Ex. A at 113:5–114:3.) There is evidence that
 Shine discussed with Claim Doc employees past examples of Claim Doc’s
 having provided post-termination balance billing defense for other clients;
 Fishbone, too, testified that Claim Doc had provided this service to other
 clients. Such past-practice evidence falls short of establishing that Claim Doc
 undertook to provide post-termination balance billing defense as to this
 account. INDECS points to Claim Doc’s being prepaid to provide balance bill
 defense, but again, this does not necessarily imply that the obligation to
                                       18
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 19 of 22 PageID: 2103




 undertake such defense continued past the termination date of the
 Agreements.
       In short, I find the agreements ambiguous on the point; I therefore
 cannot award summary judgment on the basis of the agreements themselves.
 Nevertheless, I will grant summary judgment in favor of Claim Doc on
 INDECS’s remaining claims for the reasons stated below.
       B. Breach of Fiduciary Duty
       INDECS alleges in its Complaint that Claim Doc breached its fiduciary
 duty to them by failing to “provide balance bill defense to Wirerope health
 benefit plan members,” which, a fortiori, failed to discharge its fiduciary duty to
 exercise “the skill, care, and diligence of a prudent [person].” (Compl. ¶ 76.)
       INDECS argues that under Paragraph 1 of the Joinder Agreement, “Claim
 Doc became a fiduciary for all of its actions” undertaken pursuant to that
 Agreement. (INDECS MSJ Ex. G ¶ 1.) The text of that paragraph, however, is
 actually more limited: it provides that Wirerope as Plan Sponsor “hereby
 authorizes [Claim Doc] to be a co-fiduciary as respects all determinations made
 by [Claim Doc] for claims subject to the Service Agreement.” Id. The Service
 Agreement refers to a “fiduciary” just once; it provides that, “[i]n performing its
 duties hereunder, [Claim Doc] shall be acting as a fiduciary of the Plan and
 shall adhere to the applicable standards of conduct, which are set forth in 29
 U.S.C. § 1104(a)(1)(A), (B) and (D).” (INDECS MSJ Ex. F ¶ 1.) The Service
 Agreement defines “Plan” as any “self-funded ERISA and non-ERISA health
 plans.”
       So Claim Doc is a fiduciary with respect to somebody. I find no language
 in these contracts, however, which designates Claim Doc as a fiduciary in
 relation to INDECS. The Service Agreement designates Claim Doc to be a
 fiduciary with respect to the Plan, not INDECS. The Joinder Agreement
 designates Claim Doc as a “co-fiduciary” with Wirerope, the Plan sponsor; but
 even if the other co-fiduciary were INDECS, that would not imply a fiduciary
 duty running from Claim Doc to INDECS.


                                       19
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 20 of 22 PageID: 2104




       As a result, I will grant Claim Doc’s motion for summary judgment on
 INDECS’s breach of fiduciary duty claim.
       C. Duty to Indemnify Plaintiffs
       Paragraph 6 of the Service Agreement states that Claim Doc “shall hold
 harmless, indemnify, and defend INDECS against any and all losses, claims,
 expenses (including reasonable attorneys’ fees), sanctions, fines, penalties,
 taxes damages including, but not limited to, multiple, exemplary or punitive
 damages, judgments or liabilities whatsoever. . . .” INDECS alleges that Claim
 Doc’s failure to “defend the balance bills, . . . thereby causing this litigation,
 require[s] indemnification for Plaintiffs by Claim Doc.” Compl. ¶¶ 83, 85.
       Claim Doc responds that summary judgment must be granted in its favor
 because INDECS lacks standing under Article III of the Constitution to bring
 this claim, since it has not suffered an injury. Relatedly, it asserts that
 Wirerope has not incurred any defense costs related to post-termination
 balance billing, so there is nothing for INDECS to indemnify.
       I agree with Claim Doc and find that INDECS has not suffered an injury
 in fact. In order to bring a suit in federal court, a plaintiff must demonstrate
 that he “(1) suffered an injury in fact, (2) that is fairly traceable to the
 challenged conduct of the defendant, and (3) that is likely to be redressed by a
 favorable judicial decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547, 194
 L. Ed. 2d 635 (2016), as revised (May 24, 2016). “To establish injury in fact, a
 plaintiff must show that he or she suffered ‘an invasion of a legally protected
 interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not
 conjectural or hypothetical.’” Id. at 1548 (citing Lujan v. Defenders of Wildlife,
 504 U.S. 555, 560–561, 112 S. Ct. 2130 (1992)). A “concrete” injury is one that
 is “de facto” and must actually exist. Id. at 1548 (citing Black's Law Dictionary
 479 (9th ed. 2009)). The Supreme Court has held that when using the adjective
 “concrete” they mean to convey an injury that is “real and not abstract.” Id.
 (citing Webster's Third New International Dictionary 472 (1971); Random
 House Dictionary of the English Language 305 (1967)).


                                         20
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 21 of 22 PageID: 2105




       Here, I find that the damages which INDECS claims are not concrete or
 actual so as to confer standing to pursue its indemnification claim against
 Claim Doc. As stated above, Harold Kropp, Wirerope’s CFO, testified that he
 could not recall whether there were any leftover balance bills that resulted in
 litigation (i.e., required a defense). He acknowledged that if there were such
 balance bills, he should be aware of them. (Claim Doc. MSJ Ex. I at 34:17–
 35:13.) Shine also testified that there had not been any legal fees that needed
 to be paid in connection with balance billing. (Claim Doc. MSJ Ex. J at 153:15–
 23.) INDECS admits that it did not “suffer any ‘damages’ in the traditional
 sense, e.g., out-of-pocket monetary payment to attorneys.”
       Rather, Shine claimed that he was required to “expend a number of
 hours to address numerous issues which arose from Claim Doc’s actions.” (See
 Cert. of Mike Shine, DE 122-2.) Shine certified that those efforts included:
          •   Communicating by phone and email with Claim Doc personnel to
              obtain all relevant information regarding balance bills, including
              numerous follow-up request due to Claim Doc’s lack of response;
          •   Communicating by phone and email with Wirerope’s staff
              regarding how balance bills would be addressed;
          •   Answering calls and addressing inquiries made by Wirerope
              employees concerning outstanding bills;
          •   Communicating by phone and email with certain medical providers
              and facilities concerning balance bills and Wirerope employees;
          •   Communicating by phone and email with Claim Watcher, the new
              vendor providing claims review services for Wirerope, concerning
              balance bill issues.
 Id. Based on the above, Shine “estimate[s]” that he spent approximately 160
 hours working on balance bill issues from May – September 2016, and that
 because the rate which should apply to these services is $200, the value of his
 time expended is $32,000. Id.




                                       21
Case 2:16-cv-04421-KM-JBC Document 128 Filed 10/02/20 Page 22 of 22 PageID: 2106




         Shine’s lost time value, however, is not connected to the claimed breach
 of the duty to defend holdover balance billing claims; everybody agrees that
 there were no such claims requiring a defense. The time expended was the
 result of dealing with the administrative issues that followed the termination of
 the Agreements, and not in connection with the “legal defense . . . in balance
 bills.” (See INDECS MSJ Ex. F ¶ 1.e.) Moreover, Shine’s certification only
 contains his post hoc assessment of what he thinks his time was worth, and
 his personal opinion of the “market rate” which would apply to his services.
 There is no evidence in the record that he was entitled to be compensated by
 Claim Doc for his time at all, or that he had ever charged Claim Doc an hourly
 rate for his personal work on the Wirerope account. At best, Shine seems to be
 saying that he expended a great deal of effort in ascertaining that Claim Doc
 had not deprived INDECS of anything to which it had been entitled under the
 contract.
         Thus, I find that the Shine certification does not demonstrate the type of
 concrete or actual injury, resulting from the claimed breach, that would be
 required in order to establish standing on INDECS’s indemnification claim. In
 the alternative—even if the matter is not viewed as one of standing—this is a
 no-damages claim. Either way, I will grant summary judgment to Claim Doc on
 INDECS’s remaining claims.

    V.       Conclusion
         For the reasons set forth above, I will grant INDECS’s motion for
 summary judgment on Claim Doc’s remaining counterclaims (DE 118) and will
 grant Claim Doc’s motion for summary judgment on INDECS’s remaining
 claims (DE 120).
         An appropriate order follows.
 Dated: October 2, 2020

                                         /s/ Kevin McNulty
                                         ____________________________________
                                         Kevin McNulty
                                         United States District Judge

                                         22
